IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NOS. AP-76,749 & 76,750


                     EX PARTE WILLIAM ELMER HASTINGS, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
        CAUSE NOS. 08-56619-V & 09-00729-V IN THE 292nd DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam. Keller, P.J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

separate offenses of aggravated sexual assault of a child under fourteen and he was sentenced to

fifteen years’ imprisonment in each cause. The Fifth Court of Appeals affirmed his convictions.

Hastings v. State, Nos. 05-10-00264-CR and 05-10-00265-CR (Tex. App.—Dallas, delivered April

7, 2011, no pet.).

        Applicant raises allegations of no evidence, insufficient evidence, inconsistent statements by

the complainant, trial court error in admitting expert witness testimony, ineffective assistance of trial
                                                                                                    2

counsel, and appellate court error. In response to these applications, the Court issued its opinion in

Ex parte William Elmer Hastings, 366 S.W.3d 199 (Tex. Crim. App. 2012). As a result of the

Court’s holding in Hastings, the matters were remanded to the trial court to address the issues raised

in the instant applications.

       The trial court, based upon the record and an affidavit filed by trial counsel, has determined

that Applicant’s allegations are without merit and recommends that relief be denied. We agree.

Relief is denied.



Delivered: June 12, 2013
Do not publish